Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 1 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25791




                   Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0818
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 2 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25792




                                                       Evidence Packet P.0819
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 3 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25793




                                                       Evidence Packet P.0820
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 4 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25794




                                                       Evidence Packet P.0821
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 5 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25795




                                                       Evidence Packet P.0822
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 6 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25796




                                                       Evidence Packet P.0823
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 7 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25797




                                                       Evidence Packet P.0824
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 8 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25798




                                                       Evidence Packet P.0825
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 9 of 28 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25799




                                                       Evidence Packet P.0826
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 10 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25800




                                                        Evidence Packet P.0827
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 11 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25801




                                                        Evidence Packet P.0828
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 12 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25802




                                                        Evidence Packet P.0829
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 13 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25803




                                                        Evidence Packet P.0830
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 14 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25804




                                                        Evidence Packet P.0831
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 15 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25805




                                                        Evidence Packet P.0832
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 16 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25806




                                                        Evidence Packet P.0833
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 17 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25807




                                                        Evidence Packet P.0834
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 18 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25808




                                                        Evidence Packet P.0835
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 19 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25809




                                                        Evidence Packet P.0836
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 20 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25810




                                                        Evidence Packet P.0837
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 21 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25811




                                                        Evidence Packet P.0838
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 22 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25812




                                                        Evidence Packet P.0839
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 23 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25813




                                                        Evidence Packet P.0840
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 24 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25814




                                                        Evidence Packet P.0841
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 25 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25815




                                                        Evidence Packet P.0842
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 26 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25816




                                                        Evidence Packet P.0843
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 27 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25817




                                                        Evidence Packet P.0844
Case 2:15-cv-05346-CJC-E Document 433-47 Filed 10/09/20 Page 28 of 28 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25818




                                                        Evidence Packet P.0845
